UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7614


JOHN RODNEY JOHNSON,

                     Petitioner - Appellant,

              v.

DONNIE AMES, Superintendent,

                     Respondent - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. Thomas E. Johnston, Chief District Judge. (2:19-cv-00487-TEJ)


Submitted: February 23, 2021                                 Decided: February 26, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Rodney Johnson, Appellant Pro Se. Lindsay Sara See, OFFICE OF THE
ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Rodney Johnson seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing as untimely Johnson’s 28 U.S.C.

§ 2254 petition. See Gonzalez v. Thaler, 565 U.S. 134, 148 & n.9 (2012) (explaining that

§ 2254 petitions are subject to one-year statute of limitations, running from latest of four

commencement dates enumerated in 28 U.S.C. § 2244(d)(1)). The order is not appealable

unless a circuit justice or judge issues a certificate of appealability.         28 U.S.C.

§ 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the petition states a debatable claim of

the denial of a constitutional right. Gonzalez, 565 U.S. at 140-41 (citing Slack v. McDaniel,

529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Johnson has not

made the requisite showing. Accordingly, although we grant Johnson’s motion for leave

to use the district court record, we deny Johnson’s motions to supplement the record and

for a certificate of appealability, and we dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2